Citation Nr: 1041565	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  10-06 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund. 


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The appellant contends that she had recognized guerilla service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2009 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.

Additional evidence was submitted following certification of the 
case to the Board, for which a waiver of initial RO consideration 
was provided by the appellant.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant does not have service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the Armed Forces of the United States. 


CONCLUSION OF LAW

The criteria for entitlement to one-time payment from the 
Filipino Veterans Equity Compensation Fund have not been met.  38 
U.S.C.A. § 501(a) (West 2002 & West Supp. 2010); American 
Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5 (enacted 
February 17, 2009); 38 C.F.R. § 3.203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103 (West 2002), VA must notify the claimant 
of the information and evidence not of record that is necessary 
to substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

The appellant was not provided with 38 U.S.C.A. § 5103(a)-
compliant notice in this case.  Nonetheless, the Board finds that 
any presumption of prejudice has been rebutted by the appellant's 
demonstration of actual knowledge of the information and evidence 
necessary to substantiate her claim.  This case turns on whether 
she had the requisite qualifying service in the recognized 
guerillas.  On her notice of disagreement in particular, the 
appellant clearly articulated her contention that she served with 
a recognized guerilla unit, or at least served in furtherance of 
such a unit's goals, and submitted documents in support of her 
claim.  She clearly is aware that relevant evidence in this case 
involves evidence that the unit in which she served was one 
recognized by the appropriate U.S. service department.  The Board 
notes that the appellant does not contend that she served in the 
U.S. Armed Forces proper.

Given that the appellant has presented argument and actively 
submitted evidence relevant to the criteria for establishing her 
claim, the Board finds that she has not been prejudiced by the 
failure to provide her with notice as to the information or 
evidence necessary to substantiate her claim.  In addition, the 
Board is unaware of any outstanding evidence that would require 
an explanation of the respective responsibilities of she and VA 
in obtaining that evidence.  The instant case involves the legal 
issue of whether her service qualifies for payment from a fund 
established by Congress.  The RO has obtained relevant 
information from the service department, and the appellant has 
obtained records pertaining to her service.  She is well aware of 
the information and evidence necessary to substantiate her claim, 
and has not suggested that any pertinent outstanding evidence 
remains.  The Board consequently finds that she has not been 
prejudiced by VA's failure to notify her of the allocation of 
evidence-gathering responsibilities in this case. 

As to VA's duty to assist the appellant, again, there is no 
suggestion by the appellant or the record of any outstanding 
evidence.  VA obtained a determination by the service department, 
and the appellant has submitted her service documents.   The 
Board notes that the United States Court of Appeals for the 
Federal Circuit held in Capellan v. Peake, 539 F.3d 1373 (Fed. 
Cir. 2008) that, in the context of a Dependency and Indemnity 
Compensation claim, where service department certification of a 
veteran's active service is required, an appellant is entitled to 
submit and receive consideration of new evidence concerning such 
service by the relevant service department.  The Federal Circuit 
in Capellan held that it was a violation of VA's duty to assist 
not to request service department review of additional or new 
documents or evidence provided by an appellant concerning a 
Veteran's active service after the initial service department 
certification.  See Capellan, 539 F.3d at 1380-81.  The Federal 
Circuit further held that "the correct interpretation of the 
governing statues and regulations requires that a claimant's new 
evidence be submitted and considered in connection with a request 
for 'verification of service from the service department' 
pursuant to 38 C.F.R. § 3.203(c)."  Id.

In this case, the RO submitted the appellant's documents, except 
for the one most recently provided by her, to the service 
department, and received a determination from that agency in May 
2009.  As to the recent document, it is a Confirmation of 
Military Service, which simply reiterates information provided by 
the Philippine government in January 2001.  Given that the recent 
document contains no additional information not previously 
provided to the U.S. service department, the Board finds that VA 
has complied with Capellan.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002), or 38 C.F.R. § 3.159 (2010).  Therefore, the appellant 
will not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

The appellant seeks entitlement to one-time payment from the 
Filipino Veterans Equity Compensation Fund.  See the American 
Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, section 
1002.  Section 1002(d) of that Act defines a person eligible for 
such a payment as any person who

(1) served-(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of 
the Philippines, while such forces were in the service of 
the Armed Forces of the United States pursuant to the 
military order of the President dated July 26, 1941, 
including among such military forces organized guerrilla 
forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the 
Army of the United States; or 

(B) in the Philippine Scouts under section 14 of the Armed 
Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); 
and (2) was discharged or released from service described 
in paragraph (1) under conditions other than dishonorable. 

The critical issue involved in this case consequently is whether 
the appellant has the requisite military service.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department if 
the evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department; (2) the document 
contains needed information as to length, time and character of 
service; and (3) in the opinion of VA the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the findings by 
the service department verifying a person's service are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
Venturella v. Gober, 10 Vet. App. 340 (1997). 

The appellant contends that she served with an organized guerilla 
unit designated as Regimental HQS, D Company, 3rd Regiment, 55th 
Infantry from December 1941 to July 1946.
 
In connection with her claim she has submitted service documents 
generated by various Philippine government sources indicating 
that the appellant served with the above-referenced unit.  In an 
April 1991 application seeking Philippine war pension benefits, 
she reported serving as a guerilla.  In a January 2001 document, 
the Philippine military indicated that she did serve in that 
organization from December 1941 to July 1946.  The Confirmation 
of Military Service reflects the January 2001 determination.  The 
documents acknowledge the appellant was a guerilla, but none of 
the documents submitted by the appellant suggest that she served 
in a unit associated with the U.S. Armed Forces. 

In May 2009, the appropriate service department indicated that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the U.S. Armed Forces. 

The Board initially notes that the Philippine service documents 
submitted by the appellant are not the type of service documents 
that suffice to establish her service.  She is claiming service 
in the recognized Guerilla units that served the U.S. Armed 
Forces, Far East, and none of those documents are from a U.S. 
service department.  In any event, the Philippine documents do 
not support her claim.  They at most note that she served in a 
guerilla unit. 

To determine the nature of the appellant's service, VA contacted 
the service department, which in May 2009 certified that she did 
not have the type of service that would qualify her for payment 
from the Filipino Veterans Equity Compensation Fund.



In light of the service department's certification that the 
appellant did not have service with the recognized Guerillas, and 
as she neither contends nor does the evidence suggest that she 
had the other types of service qualifying her for payment from 
the Filipino Veterans Equity Compensation Fund, the Board finds 
that the preponderance of the evidence is against the claim; 
therefore, the claim must be denied. 


ORDER

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


